Exhibit 99.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Sandwich Isles Trading Co., Inc Kalaheo, Hawaii We have audited the accompanying balance sheets of Sandwich Isles Trading Co., Inc. (the “Company”) as of December 31, 2012 and 2011 and the related statements of operations, changes in stockholders’ deficit and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has suffered recurring losses from operations and has a working capital deficit. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP www.malone−bailey.com Houston, Texas October 10, 2013 1 SANDWICH ISLES TRADING CO. INC BALANCE SHEETS June 30, 2013 December 31, December 31, (unaudited) ASSETS CURRENT ASSETS Cash $ $ $ Accounts receivable Inventories (Note 4) TOTAL CURRENT ASSETS OTHER ASSETS TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ $ Accounts payable - related parties Line of credit - Short term debt - third parties - Shareholders loan - TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Common stock; $0 par value, 25,000,000 shares authorized; 23,151,952, 22,382,782 and 18,568,311 shares issued and outstanding, respectively Additional paid in capital - Accumulated Deficit ) ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) ) TOTAL LIABILITIES AND STOCKHOLDER'S DEFICIT $ $ $ The accompanying notes are an integral part of these financial statements 2 SANDWICH ISLES TRADING CO. INC STATEMENT OF OPERATIONS For the Six Months Ended June 30, For the Six Months Ended June 30, For the Year Ended December 31, For the Year Ended December 31, (unaudited) (unaudited) SALES $ COST OF GOOD SOLD GROSS PROFIT (LOSS) ) OPERATING EXPENSES: Research and development Advertising & Marketing General and administrative expenses TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER EXPENSE Interest Expense, net - TOTAL OTHER EXPENSE - NET LOSS $ ) $ ) $ ) $ ) Net Loss Per share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding - Basic and Diluted The accompanying notes are an integral part of these financial statements 3 SANDWICH ISLES TRADING CO. INC. STATEMENT OF CASH FLOWS For the Six Months Ended June 30, 2013 For the Six Months Ended June 30, 2012 For the Year Ended December 31, For the Year Ended December 31, (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Debt discount amortization - - Stock based compensation Recovery of inventory allowance - ) ) ) Changes in operating assets and liabilities Accounts receivables ) ) ) Inventory ) ) ) Other assets - - - ) Accounts payable ) ) ) Accounts payable - related party ) ) Accrued liabilities - NET CASH USED IN OPERATING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from debt 225,000 225,000 - Payments on debt - (225,000 ) (225,000 ) - Proceeds from line of credit - 275,000 275,000 - Payments on line of credit - - (161,453 ) - Proceeds from shareholder loan - Payments on shareholder loan ) Proceeds from issuance of common stock NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) ) CASH, Beginning of Period CASH, End of Period $ SUPPLEMTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the year for: Interest $ $
